Title: To George Washington from Henry Knox, 8 September 1790
From: Knox, Henry
To: Washington, George



Sir.
War-department—New York—September 8th 1790.

I have the honor to transmit to you, a letter from Governor Telfair of the 20th of July, containing enclosures relative to the murder of a Creek Indian.
The measures which he has taken to discover the murderer

and his abettor and bring them to punishment, seem to be satisfactory and to preclude the necessity of any thing further being done on the part of the general government.
As to the questions of rank to which the Governor alludes, there can be but one rule founded on the invariable usage of the late war—to wit—That in combined operations, continental officers command all militia officers of the same grade, the dates of commissions notwithstanding—that militia officers of superior grades command all continental officers of inferior grades.
I shall take this liberty to give this opinion to the Governor on both of the above points, and I have conceived it proper to submit these papers to you. I have the honor to be Sir, with the greatest respect, Your most obedient—and very humble Servant

H. Knox

